                   IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE NORTHERN DISTRICT OF ALABAMA
                              NORTHERN DIVISION

In re: Primary Providers of Alabama, Inc.        )        Case No.: 18-83207-CRJ11
                                                 )
       EIN: xx-xxx9960                           )
                                                 )
              Debtor.                            )        CHAPTER 11
                                                 )




                                    DEBTOR’S
                             PLAN OF REORGANIZATION




                                            SPARKMAN, SHEPARD & MORRIS, P.C.
                                            P. O. Box 19045
                                            Huntsville, AL 35804
                                            Tel: (256) 512-9924
                                            Fax: (256) 512-9837

                                            Attorneys for Debtor-in-Possession




Dated: March 28, 2019




                                             1

Case 18-83207-CRJ11        Doc 131 Filed 03/28/19 Entered 03/28/19 10:06:32          Desc
                             Main Document    Page 1 of 31
                    IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA
                               NORTHERN DIVISION

In re: Primary Providers of Alabama, Inc.           )         Case No.: 18-83207-CRJ11
                                                    )
       EIN: xx-xxx9960                              )
                                                    )
               Debtor.                              )         CHAPTER 11
                                                    )

                         DEBTOR’S PLAN OF REORGANIZATION

       Primary Providers of Alabama, Inc. (the "Debtor"), as Debtor and Debtor-in-Possession,
proposes this Plan of Reorganization (the "Plan") pursuant to Section 1121(a) of Title 11 of the
United States Code for the resolution of the Debtor’s outstanding creditor claims and equity
interests. Reference is made to the Debtor’s Disclosure Statement (the "Disclosure Statement")
for a discussion of the Debtor’s history, business, properties and results of operations, and for a
summary of this Plan and certain related matters.

       All holders of Claims and Interests are encouraged to read the Plan and the Disclosure
Statement in their entirety before voting to accept or reject this Plan. No materials, other than the
Disclosure Statement and any exhibits and schedules attached thereto or referenced therein, have
been approved by the Debtor for use in soliciting acceptances or rejections of this Plan.

                                          ARTICLE 1
                                         DEFINITIONS
       As used herein, the following terms have the respective meanings specified below, and
such meanings shall be equally applicable to both the singular and plural, and masculine and
feminine, forms of the terms defined. The words "herein," "hereof," "hereto," "hereunder" and
others of similar import, refer to the Plan as a whole and not to any particular section, subsection
or clause contained in the Plan. Captions and headings to articles, sections and exhibits are
inserted for convenience of reference only and are not intended to be part of or to affect the
interpretation of the Plan. The rules of construction set forth in Section 102 of the Bankruptcy
Code shall apply. In computing any period of time prescribed or allowed by the Plan, the
provisions of Bankruptcy Rule 9006(a) shall apply. Any capitalized term used but not defined
herein shall have the meaning ascribed to such term in the Bankruptcy Code. In addition to such




                                                2

Case 18-83207-CRJ11          Doc 131 Filed 03/28/19 Entered 03/28/19 10:06:32                 Desc
                               Main Document    Page 2 of 31
other terms as are defined in other sections of the Plan, the following capitalized terms have the
following meanings when used in the Plan.

       1.1     "Administrative Claim" means a Claim for costs and expenses of administration
allowed under Section 503(b) of the Bankruptcy Code and referred to in Section 507(a)(1) of the
Bankruptcy Code.

       1.2     "Allowed Claim" means a Claim that is (a) not a Disputed Claim or (b) a Claim
that has been allowed by a Final Order.

       1.3     "Ballots" means the written Ballots for acceptance or rejection of the Plan.

       1.4     "Bankruptcy Code" or "Code" means Title 11 of the United States Code as now in
effect or hereafter amended.

       1.5     "Bankruptcy Court" means the United States Bankruptcy Court for the Northern
District of Alabama, Northern Division, which presides over this proceeding, or if necessary, the
United States District Court for said District having original jurisdiction over this case.

       1.6     "Bankruptcy Rules" means, collectively (a) the Federal Rules of Bankruptcy
Procedure, and (b) the local rules of the Bankruptcy Court, as applicable from time to time in the
Reorganization Case.

       1.7     "Business Day" means any day, other than a Saturday, Sunday or "legal holiday"
(as defined in Bankruptcy Rule 9006(a)).

       1.8     "Cash" means cash, wire transfer, certified check, cash equivalents and other
readily marketable securities or instruments, including, without limitation, readily marketable
direct obligations of the United States of America, certificates of deposit issued by banks, and
commercial paper of any Person, including interests accrued or earned thereon, or a check from
the Debtor.

       1.9     "Claim" means any right to payment from the Debtor arising before the
Confirmation Date, whether or not such right is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, contested, uncontested, legal, equitable, secured, or
unsecured; or any right to an equitable remedy for breach of performance if such breach gives
rise to a right of payment from the Debtor prior to the Confirmation Date, whether or not such
right to an equitable remedy is reduced to judgment, fixed, contingent, matured, unmatured,
contested, uncontested, secured or unsecured.


                                                3

Case 18-83207-CRJ11            Doc 131 Filed 03/28/19 Entered 03/28/19 10:06:32               Desc
                                 Main Document    Page 3 of 31
          1.10   "Class" means one of the classes of Claims or Interests defined in Article III
hereof.

          1.11   "Confirmation" means the entry of a Confirmation Order confirming this Plan at
or after a hearing pursuant to Section 1129 of the Bankruptcy Code.

          1.12   "Confirmation Date" means the date the Confirmation Order is entered on the
docket of the Bankruptcy Court.

          1.13   "Confirmation Order" means the order entered by the Bankruptcy Court
confirming the Plan pursuant to Section 1129 of the Bankruptcy Code.

          1.14   "Debtor" means Primary Providers of Alabama, Inc.

          1.15   "Disclosure Statement" means the Disclosure Statement filed by the Debtor as
approved by the Bankruptcy Court for submission to the Creditors, interest holders, and parties-
in-interest of the Debtor, as it may have been amended or supplemented from time to time.

          1.16   "Disputed Claim" means a Claim as to which a proof of claim has been Filed or
deemed Filed under applicable law, as to which an objection has been or may be timely Filed and
which objection, if timely Filed, has not been withdrawn on or before any date fixed for Filing
such objections by the Plan or Order of the Bankruptcy Court and has not been overruled or
denied by a Final Order. Prior to the time that an objection has been or may be timely Filed, for
the purposes of this Plan, a Claim shall be considered a Disputed Claim to the extent that: (i) the
amount of the Claim specified in the proof of claim exceeds the amount of any corresponding
Claim listed by the Debtor in their respective Schedules to the extent of such excess; (ii) any
corresponding Claim listed by the Debtor in their respective Schedules has been scheduled as
disputed, contingent, or unliquidated, irrespective of the amount scheduled; or (iii) no
corresponding Claim has been listed by the Debtor in the respective Schedules. Disputed Claims
also includes Claims subject to a pending action for equitable subordination of such Claims.

          1.17   “Distributions" means the properties or interests in property to be paid or
distributed hereunder to the holders of Allowed Claims.

          1.18   “Docket" means the docket in the Reorganization Case maintained by the Clerk.

          1.19   "Effective Date" means the twentieth (20th) business day after an Order
confirming this Plan becomes final and no longer open for appeal, stay or reconsideration in



                                               4

Case 18-83207-CRJ11          Doc 131 Filed 03/28/19 Entered 03/28/19 10:06:32               Desc
                               Main Document    Page 4 of 31
accordance with the Federal Rules of Bankruptcy Procedure and/or the Federal Rules of
Appellate Procedure.

       1.20    "Estate" means the estate created in this Reorganization Case under Section 541
of the Bankruptcy Code.

       1.21    "Executory Contract" means any unexpired lease and/or executory contract as set
forth in Section 365 of the Code.

       1.22    "File" or "Filed" means filed with the Bankruptcy Court in the Reorganization
Case

       1.23    "Final Order" means an order or judgment of the Bankruptcy Court, or other court
of competent jurisdiction, as entered on the Docket in the Reorganization Case, which has not
been reversed, stayed, modified or amended.

       1.24    "Impaired" as to a Class means the Plan alters the legal, equitable or contractual
rights of a Claim or Interest holder within the meaning of 11 U.S.C. § 1124.

       1.25    "Order" means an order or judgment of the Bankruptcy Court as entered on the
Docket.

       1.26    "Person" means any individual, corporation, general partnership, limited
partnership, association, joint stock company, joint venture, estate, trust, indenture trustee,
government or any political subdivision, governmental unit (as defined in the Bankruptcy Code).

       1.27    "Petition Date" means October 26, 2018, the date on which Debtor filed the
voluntary Chapter 11 petition.

       1.28    "Plan" means this Plan of Reorganization in its present form, or as it may be
amended, modified, and/or supplemented from time to time in accordance with the Bankruptcy
Code, or by agreement of all affected parties, or by order of the Bankruptcy Court, as the case
may be.

       1.29    "Pre-Petition Tax Claim" means a Tax Claim that arises prior to the Petition Date.

       1.30    "Priority Claim" means all Claims entitled to priority under 11 U.S.C. §§ 507(a)
of the Bankruptcy Code, other than an Administrative Claim or a Tax Claim.




                                              5

Case 18-83207-CRJ11         Doc 131 Filed 03/28/19 Entered 03/28/19 10:06:32               Desc
                              Main Document    Page 5 of 31
        1.31    "Pro Rata" means proportionately, based on the percentage of the distribution
made on account of a particular Allowed Claim bears to the distributions made on account of all
Allowed Claims of the Class in which the Allowed Claim is included.

        1.32    "Rejection Claim" means a Claim resulting from the rejection of a lease or
executory contract by the Debtor.

        1.33    "Reorganization Case" means, collectively, the Debtor’s case under Chapter 11 of
the Bankruptcy Code that was commenced on the Petition Date.

        1.34    "Schedules" means the Schedules of Assets and Liabilities, Statement of Financial
Affairs and Statement of Executory Contracts that may be filed by the Debtor with the
Bankruptcy Court, as amended or supplemented on or before the Confirmation Date, listing the
liabilities and assets of the Debtor.

        1.35    "Secured Claim" means any Claim that is secured by a lien on property in which
the Estate has an interest or that is subject to setoff under Section 553 of the Bankruptcy Code, to
the extent of the value of the Claim holder's interest in the Estate’s interest in such property or to
the extent of the amount subject to setoff, as applicable, as determined pursuant to Section 506(a)
of the Bankruptcy Code.

        1.36    "Security Agreement" means the documentation under which a lien against
property is reflected.

        1.37    "Tax Claim" means either (a) an Unsecured Allowed Claim of a governmental
entity as provided by Section 507(a)(8) of the Code, or (b) an Allowed Claim of a governmental
entity secured by a lien on property of the Debtor under applicable state law.

        1.38    "Unsecured Claim" means any Claim that is not an Administrative Claim, Priority
Claim, Pre-Petition Tax Claim or Secured Claim.

                                     ARTICLE 2
                                   TREATMENT OF
                           ADMINISTRATIVE EXPENSE CLAIMS
                              AND PRIORITY TAX CLAIMS.
        2.1    Administrative Expense Claims.

        Except to the extent that a holder of an Allowed Administrative Expense Claim has been
paid by a Debtor prior to the Effective Date or agrees to less favorable treatment, as provided for


                                                6

Case 18-83207-CRJ11           Doc 131 Filed 03/28/19 Entered 03/28/19 10:06:32                 Desc
                                Main Document    Page 6 of 31
by this Plan, each holder of an Allowed Administrative Expense Claim shall receive Cash from
the Debtor obligated for the payment of such Allowed Administrative Expense Claim in an
amount equal to the Allowed amount of such Administrative Expense Claim on the later of the
Effective Date and the date such Administrative Expense Claim becomes an Allowed
Administrative Expense Claim, or as soon thereafter as is practicable; provided, however, that
Allowed Administrative Expense Claims representing liabilities incurred in the ordinary course
of business by a Debtor or other obligations incurred by such Debtor shall be paid in full and
performed by such Debtor in the ordinary course of business in accordance with the terms and
subject to the conditions of any agreements governing, instruments evidencing, or other
documents relating to such transactions.

       2.2   Professional Compensation and Reimbursement Claims.

       Other than a professional retained by the Debtor pursuant to the Ordinary Course
Professional Order, any entity seeking an award of the Bankruptcy Court of compensation for
services rendered and/or reimbursement of expenses incurred on behalf of the Debtor and the
Creditors’ Committee through and including the Effective Date under Section 105(a), 363(b),
503(b)(2), 503(b)(3), 503(b)(4) or 503(b)(5) of the Bankruptcy Code shall (a) file its final
application for allowance of such compensation and/or reimbursement by no later than the date
that is 120 days after the Effective Date or such other date as may be fixed by the Bankruptcy
Court, and (b) be paid by or on behalf of the Debtor in full and in Cash in the amounts Allowed
upon (i) the date the order granting such award becomes a Final Order, or as soon thereafter as
practicable, or (ii) such other terms as may be mutually agreed upon by the claimant and the
Debtor obligated for the payment of such Allowed Claim. The Debtor is authorized to pay
compensation for professional services rendered and reimburse expenses incurred on behalf of
the Debtor and the Creditors’ Committee after the Effective Date in the ordinary course and
without Bankruptcy Court approval.

       2.3    Priority Tax Claims.

       Except to the extent that a holder of an Allowed Priority Tax Claim has been paid prior to
the Effective Date or agrees to less favorable treatment, each holder of an Allowed Priority Tax
Claim shall receive from one or more of the Debtor(s) obligated for the payment of such
Allowed Priority Tax Claim, and at the sole option of such Debtor(s), (i) Cash in an amount
equal to the Allowed amount of such Priority Tax Claim on the later of the Effective Date and
the date such Priority Tax Claim becomes an Allowed Priority Tax Claim, or as soon thereafter


                                              7

Case 18-83207-CRJ11         Doc 131 Filed 03/28/19 Entered 03/28/19 10:06:32               Desc
                              Main Document    Page 7 of 31
as is practicable, or (ii) equal Cash payments to be made initially on the Effective Date or as
soon thereafter as practicable and monthly thereafter in an aggregate amount equal to such
Allowed Priority Tax Claim, together with interest at a fixed annual rate, over a period from the
Effective Date through the fifth (5th) anniversary after the Commencement Date; provided,
however, that such election shall be without prejudice to the Debtor’s right to prepay such
Allowed Priority Tax Claim in full or in part without penalty.

                                         ARTICLE 3
                                      DESIGNATION OF
                                   CLAIMS AND INTERESTS
       3.1        The following is a designation of the classes of Claims and Interests under this
Plan. In accordance with Section 1123(a)(1) of the Bankruptcy Code, Claims that are not
impaired have been noted and will not vote on the Plan. A Claim or Interest is classified in a
particular class only to the extent that the Claim or Interest qualifies within the description of that
class, and is classified in another class or classes to the extent that any remainder of the Claim or
Interest qualifies within the description of such other class or classes. A Claim or Interest is
classified in a particular class only to the extent that the Claim or Interest is an Allowed Claim or
Allowed Interest in that class and has not been paid, released or otherwise satisfied before the
Effective Date; a Claim or Interest which is not an Allowed Claim or Interest is not in any Class.
Notwithstanding anything to the contrary contained in this Plan, no distribution shall be made on
account of any Claim or Interest that is not an Allowed Claim.



        Class                   Impairment           Treatment


                                                     The creditor in this class will be paid in full
                                                     its approved claim amount over the course of
                            Claims ## 12 & 13
      Class 1 –                                      a 120-month term with interest accruing at
                               (collectively
   Secured Claim                                     the contractually agreed rate of 4.25% (Claim
                               $69,084.90)
  ServisFirst Bank                                   14-1), with a standard amortization schedule
                                 Impaired
                                                     for the term. Except as otherwise provided,
                                                     this creditor will retain all security interests
                                                     in any collateral. New payments will begin




                                                 8

Case 18-83207-CRJ11            Doc 131 Filed 03/28/19 Entered 03/28/19 10:06:32                 Desc
                                 Main Document    Page 8 of 31
                                                on the Effective Date. (Estimated monthly
                                                payment of $707.69).



                                                The creditor in this class will be paid in full
                                                their approved claim amount over the course
                                                of a 60-month term with interest accruing at
                                                the rate of Prime on the Effective date, as
    Class 2 –
                                                published in the Wall Street Journal, (5.50%
  Secured Claim     Claim # 5 ($2,257.71)
                                                as of March 5, 2019), with a standard
 Lynda Hall, Tax          Impaired
                                                amortization schedule for the term. Except as
    Collector
                                                otherwise provided, this creditor will retain
                                                all security interests in any collateral. New
                                                payments will begin on the Effective Date.
                                                (Estimated monthly payment of $43.12).



                                                The secured status of the creditor in this
                                                Class is disputed. The Debtor expects this
                                                Class to be extinguished and the claims of
                                                creditor   BancorpSouth      Bank     to     be
                                                recharacterized    as    unsecured      claims
                                                belonging in Class 5. However, to the extent
    Class 3 –        Claims ## 10 & 11          any potion of creditor BancorpSouth Bank’s
 Disputed Secured       (collectively           allowed claim remains secured for value in
      Claim             $417,801.50)            the property of the Debtor’s estate, creditor
BancorpSouth Bank         Impaired              BancorpSouth Bank will be allowed a claim
                                                secured for the allowed amount in Class 3.


                                                The creditor in this class will be paid in full
                                                its approved claim amount over the course of
                                                an 84-month term with interest accruing at
                                                the contractually agreed rate of 4.00% (Claim



                                            9

Case 18-83207-CRJ11     Doc 131 Filed 03/28/19 Entered 03/28/19 10:06:32                   Desc
                          Main Document    Page 9 of 31
                                                   11-1), with a standard amortization schedule
                                                   for the term. Except as otherwise provided,
                                                   this creditor will retain all security interests
                                                   in any collateral. New payments will not
                                                   begin until after the Bankruptcy Court has
                                                   entered a final order determining the amount
                                                   of this creditor’s allowed secured claims, or
                                                   on the Effective Date, whichever is later.
                                                   (Estimated monthly payment of $0.00).



                                                   To the extent the Debtor cannot pay the
                                                   Claimants in this class in full within 120 days
                                                   of the Effective Date, and to the extent that
                                                   that the Claimants in this class consent to
                                                   such treatment, the Debtor will begin making
    Class 4 –                                      monthly payments of $1,000.00, split on a
 Administrative                                    pro-rata basis between all Claimants in this
    Claims of        Impaired, Not Entitled        Class on their approved claim amounts, until
  Professionals             to Vote                the total allowed claims in this class are paid
 Employed by the                                   in full. Payments to Claimants in this class
     Debtor                                        will not begin until after the Bankruptcy
                                                   Court has entered a final order approving
                                                   these Claimant fees and expenses, or on the
                                                   Effective Date, whichever is later. (Estimated
                                                   monthly payment of $1,000.00, split pro
                                                   rata).


                       Claims ## 1 & 17
    Class 5 –
                         (collectively             The creditor in this class will be paid in full is
Unsecured Priority
                          $23,211.27)              approved claim amount over the course of a
   Tax Claims
                     Impaired, Not Entitled        60-month term with interest accruing at the
       IRS
                            to Vote                rate of 5.00%, with a standard amortization



                                              10

Case 18-83207-CRJ11      Doc 131 Filed 03/28/19 Entered 03/28/19 10:06:32                       Desc
                          Main Document    Page 10 of 31
                                                   schedule for the term. New payments will
                                                   begin on the Effective Date. (Estimated
                                                   monthly payment of $438.03).



                                                   Beginning on the Effective Date, Debtor will
                                                   begin    making      monthly     payments     of
                                                   $1,500.00, split on a pro-rata basis between
                      Claims ## 3, 4, 6, 7, 8, 9
                                                   all creditors in this Class on their approved
                           14, 15 and 16
                                                   claim amounts, until the sum of 5% of the
                           ($516,341.20),
                                                   total allowed claims in this class are paid.
                                                   Thereafter, any remaining balance on the
                        Claims ## 10 & 11
    Class 6 –                                      claims   in   this   Class   will   be forever
                           (collectively
General Unsecured                                  discharged. Payments to creditors whose
                        $417,801.50; these
     Claims                                        claims are disputed will not begin until after
                        secured claims are
                                                   the Bankruptcy Court has entered a final
                          expected to be
                                                   order determining the amount of the disputed
                      recategorized as wholly
                                                   creditors’ allowed claim, or on the Effective
                        unsecured claims.
                                                   Date, whichever is later. Payments to
                              Impaired
                                                   creditors in this class are estimated to last for
                                                   a term of 88-94 months (Estimated monthly
                                                   payment of $500.00, split pro rata).



                                                   Equity interest holders will retain their
                                                   membership interests in Debtor and, in order
    Class 7 –
                                                   to comply with the new value exception to
Interests of Equity          Impaired;
                                                   the absolute priority rule, will contribute the
Interest Holders in    Not Entitled to Vote
                                                   sum of $1,000.00 to the Debtor entity by or
     Debtor
                                                   before the Plan’s Effective Date.




                                              11

Case 18-83207-CRJ11        Doc 131 Filed 03/28/19 Entered 03/28/19 10:06:32                    Desc
                            Main Document    Page 11 of 31
                                     ARTICLE 4
                           CLASSIFICATION AND TREATMENT
                              OF CLAIMS AND INTERESTS
        Class 1 – Secured Claim

               a.      Classification:

        Class 1 consists of the secured claim of the ServisFirst Bank.

               b.      Treatment:

        Class 1 is impaired and, accordingly, the member of Class 1 is entitled to vote on the
Plan.

        The creditor in this class will be paid in full its approved claim amount over the course of
a 120-month term with interest accruing at the contractually agreed rate of 4.25% (Claim 14-1),
with a standard amortization schedule for the term. Except as otherwise provided, this creditor
will retain all security interests in any collateral. New payments will begin on the Effective Date.
Upon full payment of the allowed claim in this Class, the claimant’s secured interest in the
Debtor’s property will be immediately discharged. The creditor in this class will immediately
release all liens, certificates of judgments, or any other claims to the Debtor’s property.
(Estimated monthly payment of $707.69).

        Class 2 – Secured Claim

               a.      Classification:

        Class 2 consists of the secured claim of the Lynda Hall, Tax Collector.

               b.      Treatment:

        Class 2 is impaired and, accordingly, the member of Class 2 is entitled to vote on the
Plan.

        The creditor in this class will be paid in full its approved claim amount over the course of
a 60-month term with interest accruing at the rate of Prime on the Effective date, as published in
the Wall Street Journal, (5.50% as of March 5, 2019), with a standard amortization schedule for
the term. Except as otherwise provided, this creditor will retain all security interests in any
collateral. New payments will begin on the Effective Date. Upon full payment of the allowed
claim in this Class, the claimant’s secured interest in the Debtor’s property will be immediately


                                                12

Case 18-83207-CRJ11          Doc 131 Filed 03/28/19 Entered 03/28/19 10:06:32                Desc
                              Main Document    Page 12 of 31
discharged. The creditor in this class will immediately release all liens, certificates of judgments,
or any other claims to the Debtor’s property. (Estimated monthly payment of $43.12).

        Class 3 – Disputed Secured Claim
                a.      Classification:

        Class 3 consists of the disputed secured claim of BancorpSouth Bank.

                b.      Treatment:

        If the secured claim in Class 3 is not extinguished prior to the Plan Voting Deadline
ordered by the Bankruptcy Court, then Class 3 is impaired and, accordingly, the member of Class
3 is entitled to vote on the Plan.

        The secured status of the creditor in this Class is disputed. The Debtor expects this Class
to be extinguished and the claims of creditor BancorpSouth Bank to be recharacterized as
unsecured claims belonging in Class 5. However, to the extent any potion of creditor
BancorpSouth Bank’s allowed claim remains secured for value in the property of the Debtor’s
estate, creditor BancorpSouth Bank will be allowed a claim secured for the allowed amount in
Class 3.

        The creditor in this class will be paid in full its approved claim amount over the course of
an 120-month term with interest accruing at the contractually agreed rate of 4.00% (Claim 11-1),
with a standard amortization schedule for the term. Except as otherwise provided, this creditor
will retain all security interests in any collateral. New payments will not begin until after the
Bankruptcy Court has entered a final order determining the amount of this creditor’s allowed
secured claims, or on the Effective Date, whichever is later. Upon full payment of the allowed
claim in this Class, the claimant’s secured interest in the Debtor’s property will be immediately
discharged. The creditor in this class will immediately release all liens, certificates of judgments,
or any other claims to the Debtor’s property. (Estimated monthly payment of $0.00).

        Class 4 – Administrative Claims

                a.      Classification:

        Class 4 consists of Administrative Claims of Professionals employed by the Debtor.

                b.      Treatment:

        Class 4 is impaired but not entitled to vote on the Plan.


                                                13

Case 18-83207-CRJ11           Doc 131 Filed 03/28/19 Entered 03/28/19 10:06:32                Desc
                               Main Document    Page 13 of 31
       To the extent the Debtor cannot pay the claimants in this Class in full within 120 days of
the Effective Date, and to the extent that that the claimants consent to such treatment, the Debtor
will begin making monthly payments of $1,000.00, split on a pro-rata basis between all
claimants on their approved claim amounts until the total allowed claims in this class are paid in
full. Payments to claimants in this class will not begin until after the Bankruptcy Court has
entered a final order approving these claimant fees and expenses. (Estimated monthly payment
of $1,000.00, total).

       Class 5 –Priority Unsecured Tax Claims

       a.      Classification:

       Class 5 consists of the priority unsecured tax claims. The member of this Class is not
entitled to vote on the Plan.

       b.      Treatment:

       The creditor in this class will be paid in full is approved claim amount over the course of
a 60-month term with interest accruing at the rate of 5.00%, with a standard amortization
schedule for the term. New payments will begin on the Effective Date. (Estimated monthly
payment of $348.03).

       Class 6 – General Unsecured Claims

               a.       Classification:

       Class 6 consists of all non-priority, unsecured claims not addressed in the previous
classes described above. Class 6 is impaired and, accordingly, the members of Class 6 are
entitled to vote on the Plan.

               b.       Treatment:

       Class 6 is impaired and, accordingly, the holders of Allowed Claims in this class are
entitled to vote on the Plan.

       Beginning on the Effective Date, Debtor will begin making monthly payments of
$500.00, split on a pro-rata basis between all creditors in this Class on their approved claim
amounts, until the sum of 5% of the total allowed claims in this class are paid. Thereafter, any
remaining balance on the claims in this Class will be forever discharged.




                                               14

Case 18-83207-CRJ11             Doc 131 Filed 03/28/19 Entered 03/28/19 10:06:32             Desc
                                 Main Document    Page 14 of 31
       Payments to creditors whose claims are disputed will not begin until after the Bankruptcy
Court has entered a final order determining the amount of the disputed creditors’ allowed claim,
or on the Effective Date, whichever is later. Payments to creditors in this class are estimated to
last for a term of 88-94 months Each holder of an allowed claim in this Class will retain all
remedies until the Debtor completes its required payments to that creditor under the terms of the
confirmed Plan. (Estimated monthly payment of $500.00, split pro rata).

       Class 7 – Interests of Equity Interest Holders in Debtor

               a.      Classification:

       Class 7 is impaired but the member of this Class is an insider of the Debtor who is not
entitled to vote on the Plan.

               b.      Treatment:

       Equity interest holders will retain their membership interests in the Debtor and, in order
to comply with the new value exception to the absolute priority rule, will contribute the sum of
$1,000.00 to the Debtor entity by the Plan’s Effective Date.

                                 ARTICLE 5
                      ACCEPTANCE OR REJECTION OF THE PLAN

      5.1     The holders of Claims in all impaired Classes entitled to vote and listed above
may vote to accept or reject the Plan.


                                        ARTICLE 6
                                 MEANS FOR EXECUTION AND
                                IMPLEMENTATION OF THE PLAN
       6.1     Funding of the Distribution. On the Effective Date, the Debtor shall first fund
payments to the holders of Allowed Administrative Claims.

       6.2     Authorization to Take Necessary and Appropriate Actions to Effectuate Plan. On
the Effective Date, the Debtor shall be authorized and directed to take all necessary and
appropriate actions to effectuate the transactions contemplated by the Plan and Disclosure
Statement.

       6.3     Preservation of Rights of Action. Except as otherwise provided in the Plan, or in
any contract, instrument, release, or other agreement entered into in connection with the Plan in


                                               15

Case 18-83207-CRJ11             Doc 131 Filed 03/28/19 Entered 03/28/19 10:06:32            Desc
                                 Main Document    Page 15 of 31
accordance with Section 1123(b) of the Bankruptcy Code, the Debtor shall retain and may
enforce any claims, rights and causes of action that the Debtor or the Estates may hold against
any entity, including, without limitation, any claims, rights or causes of action arising under
Sections 544 through 551 or other sections of the Bankruptcy Code or any similar provisions of
state law, or any other statute or legal theory. The Debtor or any successor to or designee thereof
may pursue those rights of action, as appropriate, in accordance with what is in the best interests
of the Debtor.

       6.4       Except as otherwise provided for with respect to applications of professionals for
compensation and reimbursement of expenses under Article 3 of the Plan, or as otherwise
ordered by the Bankruptcy Court after notice and a hearing, objections by any party other than
the Debtor to filed Claims shall be Filed and served upon the holder of such Claim or
Administrative Claim not later than the Effective Date, unless this period is extended by the
Court. Such extension may occur ex parte. After the Effective Date, only the Debtor shall have
the exclusive right to object to Claims.

                                   ARTICLE 7
                   FUNDING AND METHODS OF DISTRIBUTION AND
                 PROVISIONS FOR TREATMENT OF DISPUTED CLAIMS
       7.1       The Debtor’s normal cash flow shall be the primary source of funds for the
payments to creditors authorized by the U.S. Bankruptcy Court’s confirmation of this Plan. The
Debtor reserves the right to sell collateral for the purpose of providing some funding for the Plan
as the Debtor deems necessary. Any funds that the debtor receives as “new value” under 11
U.S.C. § 1129 shall also be applied to the Plan payments to creditors.

       7.2       Cash Distributions. All Cash distributions made pursuant to the Plan shall be
made by the Debtor from the Chapter 11 estate. Any such payments may be made either by
check or wire transfer, at the option of the payor.

       7.3       Distribution Procedures. Except as otherwise provided in the Plan, all
distributions of Cash and other property shall be made by the Debtor on the later of the Effective
Date or the date on which such Claim is Allowed, or as soon thereafter as practicable.
Distributions required to be made on a particular date shall be deemed to have been made on
such date if actually made on such date or as soon thereafter as practicable. No payments or other




                                                16

Case 18-83207-CRJ11           Doc 131 Filed 03/28/19 Entered 03/28/19 10:06:32               Desc
                               Main Document    Page 16 of 31
distributions of property shall be made on account of any Claim or portion thereof unless and
until such Claim or portion thereof is allowed.

       7.4     Distributions    to   Holders   of      Allowed   Administrative   Expense    Claims.
Commencing on the Effective Date, the Debtor shall, in accordance with Article 3 of the Plan,
distribute to each holder of a then unpaid Allowed Administrative Expense Claim in the Allowed
amount of such holder's Claim if and to the extent that the balance, if any, of such Claims is
Allowed by Final Order. The Debtor shall not tender a payment to the holders of Allowed
Administrative Expense Claims until all Disputed Claims that are alleged to be Administrative
Claims have been allowed or disallowed.

       7.5     Disputed Claims. Notwithstanding any other provisions of the Plan, no payments
or distributions shall be made on account of any Disputed Claim until such Claim becomes an
Allowed Claim, and then only to the extent that it becomes an Allowed Claim.

       7.6     Delivery of Distributions and Undeliverable or Unclaimed Distributions.

               (a)     Delivery of Distributions in General.

       Distributions to holders of Allowed Claims shall be distributed by mail as follows: (1) at
the addresses set forth on the respective proofs of claim filed by such holders; (2) at the
addresses set forth in any written notices of address changes delivered to the Debtor after the
date of any related proof of claim; or (3) at the address reflected on the Schedule of Assets and
Liabilities filed by the Debtor if no proof of claim or proof of interest is Filed and the Debtor has
not received a written notice of a change of address.

               (b)     Undeliverable Distributions.

                       (i) Holding and Investment of Undeliverable Property. If the distribution
                       to the holder of any Claim is returned to the Debtor as undeliverable, no
                       further distribution shall be made to such holder unless and until the
                       Debtor is notified in writing of such holder's then current address.
                       Unclaimed Cash shall be held in trust in a segregated bank account in the
                       name of the Debtor, for the benefit of the potential claimants of such
                       funds, and shall be accounted for separately.

                       (ii) Distribution of Undeliverable Property After it Becomes Deliverable
                       and Failure to Claim Undeliverable Property. Any holder of an Allowed


                                                  17

Case 18-83207-CRJ11            Doc 131 Filed 03/28/19 Entered 03/28/19 10:06:32               Desc
                                Main Document    Page 17 of 31
                      Claim who does not assert a claim for an undeliverable distribution held
                      by the Debtor within two years after the Effective Date shall no longer
                      have any claim to or interest in such undeliverable distribution, and shall
                      be forever barred from receiving any distributions under this Plan. In such
                      cases, any cash or securities held for distribution on account of such
                      Claims shall become property of the Debtor.

       7.7     Failure to Negotiate Checks. Checks issued in respect of distributions to holders
of Allowed Claims under the Plan shall be null and void if not negotiated within sixty (60) days
after the date of issuance. The Debtor shall hold any amounts returned to the Debtor in respect of
such checks. Requests for reissuance of any such check may be made directly to the Debtor by
the holder of the Allowed Claim with respect to which such check originally was issued. Any
claim in respect of such voided check is required to be made within six months of the original
issuance date of the check. Thereafter, all amounts represented by any voided check shall
become unrestricted funds of the Debtor. All Claims in respect of void checks and the underlying
distributions shall be discharged and forever barred from an assertion against the Debtor and its
property.

       7.8     Compliance with Tax Requirements. In connection with the Plan, to the extent
applicable, the Debtor shall comply with all withholding and reporting requirements imposed on
them by any governmental unit, and all distributions pursuant to the Plan shall be subject to such
withholding and reporting requirements.

        7.9    Setoffs. Unless otherwise provided in a Final Order or in this Plan, the Debtor
may, but shall not be required to, set off against any Claim and the payments to be made
pursuant to the Plan in respect of such Claim, any claims of any nature whatsoever the Debtor
may have against the holder thereof or its predecessor, but neither the failure to do so nor the
allowance of any Claim hereunder shall constitute a waiver or release by the Debtor of any such
Claims the Debtor may have against such holder or its predecessor.

                                  ARTICLE 8
                      TREATMENT OF EXECUTORY CONTRACTS
                            AND UNEXPIRED LEASES
       8.1     Rejection of All Executory Contracts and Leases Not Assumed. The Plan
constitutes and incorporates a motion by the Debtor to reject, as of the Effective Date, all pre-



                                              18

Case 18-83207-CRJ11         Doc 131 Filed 03/28/19 Entered 03/28/19 10:06:32                Desc
                             Main Document    Page 18 of 31
petition executory contracts and unexpired leases to which the Debtor are parties, except for any
executory contract or unexpired lease that (i) has been assumed or rejected pursuant to a Final
Order, or (ii) is the subject of a pending motion for authority to assume the contract or lease
Filed by the Debtor prior to the Confirmation Date. The Plan establishes a bar date for filing
Rejection Claims not already barred.

       8.2     Bar Date for Filing of Rejection Claims. Any Claim for damages arising from the
rejection under this Plan of an executory contract or unexpired lease that was not subject to an
earlier bar date must be Filed within thirty (30) days after the mailing of notice of Confirmation
or be forever barred and unenforceable against the Debtor, the Estates, any of their affiliates and
their properties and barred from receiving any distribution under this Plan.

                                      ARTICLE 9
                            EFFECTS OF PLAN CONFIRMATION
       9.1     No Liability for Solicitation or Participation. As specified in section 1125(e) of
the Bankruptcy Code, Persons that solicit acceptances or rejections of the Plan and/or that
participate in the offer, issuance, sale, or purchase of securities offered or sold under the Plan, in
good faith and in compliance with the applicable provisions of the Bankruptcy Code, are not
liable, on account of such solicitation or participation, for violation of any applicable law, rule,
or regulation governing the solicitation of acceptances or rejections of the Plan or the offer,
issuance, sale, or purchase of securities.

       9.2     Limitation of Liability. Neither the Debtor and any professional Persons retained
by them; any of their affiliates nor any of their officers, directors, partners, associates,
employees, members or agents (collectively the "Exculpated Persons"), shall have or incur any
liability to any Person for any act taken or omission made in good faith in connection with or
related to the Bankruptcy Case or actions taken therein, including negotiating, formulating,
implementing, confirming or consummating the Plan, the Disclosure Statement, or any contract,
instrument, or other agreement or document created in connection with the Plan. The Exculpated
Persons shall have no liability to any Creditors or Equity Security Holders for actions taken
under the Plan, in connection therewith or with respect thereto in good faith, including, without
limitation, failure to obtain Confirmation of the Plan or to satisfy any condition or conditions, or
refusal to waive any condition or conditions, precedent to Confirmation or to the occurrence of
the Effective Date. Further, the Exculpated Persons will not have or incur any liability to any
holder of a Claim, holder of an Interest, or party-in-interest herein or any other Person for any act


                                                19

Case 18-83207-CRJ11           Doc 131 Filed 03/28/19 Entered 03/28/19 10:06:32                 Desc
                               Main Document    Page 19 of 31
or omission in connection with or arising out of their administration of the Plan or the property to
be distributed under the Plan, except for gross negligence or willful misconduct as finally
determined by the Bankruptcy Court, and in all respects such persons will be entitled to rely
upon the advice of counsel with respect to their duties and responsibilities under the Plan.

        9.3        Other Documents and Actions. The Debtor as Debtor-In-Possession may execute
such documents and take such other action as is necessary to effectuate the transactions provided
for in the Plan.

        9.4        Unless otherwise provided, all injunctions or stays provided for in the
Reorganization Case pursuant to Sections 105 or 362 of the Bankruptcy Code or otherwise and
in effect on the Confirmation Date shall remain in full force and effect until the Effective Date.

        So long as the Debtor’s Chapter 11 case is not dismissed, the protections afforded it by
11 U.S.C. § 362 will remain in full effect to stay all collection actions of any pre-petition debts,
claims, liens, or other related occurrences against the Debtor, the bankruptcy estate, or property
of the bankruptcy estate for the pendency of its Chapter 11 Plan.

        9.5.       Stay on Governmental Units from Engaging in any Collection Action Against any
Responsible Persons During the Pendency of the Plan. Unless otherwise provided, all
Governmental Units, as defined by the Bankruptcy Code, are stayed from engaging in any
collection action of any nature against any employee, owner, manager, director, or principal of
the Debtor relating to or arising from a tax liability of the Debtor which is concurrently or jointly
assessed against any employee, owner, manager, director, or principal of the Debtor.

        This section applies to any non-debtors deemed a “responsible person” and assessed the
Trust Fund Recovery Penalty from a tax due arising from or due and owed by the Debtor in the
ordinary course of operating its business. All Governmental Units must first look to the Debtor
for satisfaction of any such tax debts and then may only take collection action against any
responsible person if the Debtor’s Chapter 11 case has been dismissed by the Bankruptcy Court,
the Debtor’s Plan fails to provider for satisfaction of the amounts to which any non-debtor is
jointly responsible, or the Debtor has failed to cure any Plan default to that Governmental Unit,
as described in the Section 9.6.




                                                20

Case 18-83207-CRJ11            Doc 131 Filed 03/28/19 Entered 03/28/19 10:06:32                Desc
                                Main Document    Page 20 of 31
       9.6     Default and Opportunity to Cure.

       During the pendency of this Plan, should any party-in-interest aver that the Debtor
has materially defaulted to any of its obligations under this Plan, such party must give
written notice of the default to the Debtor and the Debtor’s Counsel listed below. The
Debtor will have 21 days from receipt of the notice to cure any such default. If the Debtor
fails to cure within this 21-day deadline, the party giving notice of the default may proceed
accordingly with any legal rights available under applicable law.

                                 ARTICLE 10
                    CONFIRMABILITY OF PLAN AND CRAMDOWN
       10.1    Confirmability. In order to confirm the Plan, the Bankruptcy Code requires that
the Court make a series of findings concerning the Plan and the Debtor.

               a.      Best Interests Test/Liquidation Analysis.

       Notwithstanding the acceptance of the Plan by each Impaired Class, Section 1129(a)(7)
of the Bankruptcy Code requires that the Bankruptcy Court determine that the Plan is in the best
interests of each holder of a Claim or Interest in an Impaired Class if any holder in that Class has
voted against the Plan. Accordingly, if an Impaired Class under the Plan does not unanimously
accept that Plan, the "best interests" test requires that the Bankruptcy Court find that the Plan
provides to each member of such Impaired Class a recovery on account of the member's Claim
or Interest that has a value, as of the Effective Date, that is not less than the value of the
distribution that each such member would receive or retain if Debtor were liquidated under
Chapter 7 of the Bankruptcy Code commencing on the Effective Date.
       To determine what members of each impaired Class of Claims would receive if the
Debtor’s estate was liquidated under Chapter 7, the Court must consider the values that would be
generated from a liquidation of the Debtor’s assets and properties in the context of a hypothetical
liquidation under Chapter 7. From a review of the Debtor’s assets and liabilities, it is apparent
that liquidation would not be a feasible solution to the repayment of these Debtor’s debts.
       There are no long-term accounts receivables or residuary contact rights. Accordingly, a
Chapter 7 Trustee would need to liquidate the Debtor’s assets. It is highly likely that unsecured
priority creditors would receive only partial satisfactions of their claims and general unsecured
creditors would receive no distribution in a Chapter 7 liquidation of the Debtor’s estate.




                                               21

Case 18-83207-CRJ11          Doc 131 Filed 03/28/19 Entered 03/28/19 10:06:32                 Desc
                              Main Document    Page 21 of 31
       Thus, this Plan, which provides for the payment of secured and priority claims, retention
of the Debtor’s property, and provides a distribution to general unsecured creditors, is a superior
option to a Chapter 7 liquidation.

               b.      Feasibility.

       Section 1129(a)(11) of the Bankruptcy Code requires a finding that Confirmation of the
Plan is not likely to be followed by liquidation, or the need for further financial reorganization,
of the Debtor unless liquidation is expressly contemplated by the Plan. A review of the Debtor’s
proposed Plan payments and disposable income establish that the Plan is feasible within the
meaning of Section 1129(a)(11) of the Bankruptcy Code.
       The details of this case strongly support the feasibility of the proposed Plan.

               c.      Classification.

       Section 1122 of the Bankruptcy Code sets forth the requirements relating to classification
of claims. Section 1122(a) provides that claims or interest may be placed in a particular class
only if they are substantially similar to the other claims or interest in that class. The Debtor
believes that all Classes under the Plan satisfy the requirements of Section 1122(a). The Debtor
believes that the classification of Claims set forth in the Plan is appropriate in classifying
substantially similar Claims together, and does not discriminate unfairly in the treatment of those
Classes. The Debtor believes that the Plan adheres to the absolute priority rule and treats holders
of Claims and Interests in accordance with their contractual entitlement and applicable law.

       10.2    Non-Consensual Confirmation.

       The Bankruptcy Code provides for confirmation of the Plan even if it is not accepted by
all impaired Classes, as long as at least one impaired Class of Claims has accepted it (without
counting the acceptances of insiders). These so-called "cramdown" provisions are set forth in
Section 1129(b) of the Bankruptcy Code. The Plan may be confirmed under the cramdown
provisions if, in addition to satisfying the other requirements of Section 1129 of the Bankruptcy
Code, it (i) is "fair and equitable" and (ii) "does not discriminate unfairly" with respect to each
Class of Claims or Interests that is impaired under, and has not accepted, such Plan.

       1.      Fair and Equitable Standard.

       With respect to a dissenting Class of unsecured creditors, the "fair and equitable"
standard requires, among other things, that the Plan contain one of two elements. It must provide


                                               22

Case 18-83207-CRJ11          Doc 131 Filed 03/28/19 Entered 03/28/19 10:06:32                  Desc
                              Main Document    Page 22 of 31
either that each unsecured creditor in the Class receive or retain property having a value, as of
the Effective Date, equal to the Allowed amount of its Claim, or that no holder of Allowed
Claims or Interests in any junior Class may receive or retain any property on account of such
Claims or Interest. The strict requirements as to the allocation of full value to dissenting Classes
before junior Classes can receive a distribution are known as the "absolute priority rule." In
addition, the "fair and equitable" standard has also been interpreted to prohibit any class senior to
a dissenting class from receiving under a plan more than one hundred percent (100%) of its
Allowed Claims.

       2.      The Plan Must Not Discriminate Unfairly.

       As a further condition to approving a cramdown, the Bankruptcy Court must find that the
Plan does not "discriminate unfairly" in its treatment of dissenting Classes. A Plan of
Reorganization does not "discriminate unfairly" if (a) the Plan does not treat any dissenting
impaired Class of Claims or Interests in a manner that is materially less favorable than the
treatment afforded to another Class with similar legal Claims against or Interests in the Debtor
and (b) no Class receives payments in excess of that which it is legally entitled to receive for its
Claims or Interests. The Debtor believes that the Plan does not discriminate unfairly as to any
impaired Class of Claims or Interests.
       If any impaired Class of Claims entitled to vote on the Plan does not accept the Plan by
the requisite majority provided in Section 1126(c) of the Bankruptcy Code, the Debtor reserves
the right to amend the Plan or undertake to have the Bankruptcy Court confirm the Plan under
Section 1129(b) of the Bankruptcy Code or both. With respect to impaired Classes of Claims or
Equity Interests that are deemed to reject the Plan, the Debtor will request that the Bankruptcy
Court confirm the Plan pursuant to Section 1129(b) of the Bankruptcy Code.

       3.      The Absolute Priority Rule and New Value to be Contributed.

       The leading decision on the absolute priority rule is Bank of America National Trust and
Savings Association v. 203 North LaSalle Street Partnership, 526 U.S. 434, 442, 119 S.Ct. 1411,
1416, 143 L.Ed.2d 607 (1999), in which the U.S. Supreme Court held that the debtor’s pre-
bankruptcy equity holders could not, over the objection of a senior class of impaired creditors,
contribute new capital to retain ownership interests in the new entity, when that opportunity was
given exclusively to the old equity holders without consideration of alternatives or market
valuation. Id. at 437, 119 S.Ct. at 1414.



                                                23

Case 18-83207-CRJ11          Doc 131 Filed 03/28/19 Entered 03/28/19 10:06:32                 Desc
                              Main Document    Page 23 of 31
       Since the North LaSalle decision, a number of federal courts have held that a plan of
reorganization must:

       1. Allow for competing plans; and
       2.   Subject the opportunity to own the reorganized company to a “market place” test by
            allowing others to bid.

Cf. In re Global Ocean Carriers Ltd., 251 B.R. 31 (Bankr. De. 2000); In re Situation
Management Systems, Inc., 252 B.R. 859 (Bankr. Mass. 2000). In the present case, the
exclusivity period for filing competing plans has passed. Thus, it is not necessary for the
Debtor’s Plan to specify that competing plans are allowed.
       Should the new value exception to the absolute priority rule apply this case, in order to
comply with the “market place” test, the Debtor will advertise the opportunity to purchase the
Debtor in at least two newspapers of general circulation in Alabama and at least two trade
publications with circulation outside of Alabama.
       The equity security holder’s offer of $1,000.00 as new value is based upon the following:
the Debtor is currently insolvent, based on the liquidation analysis in the Disclosure Statement,
should the Debtor liquidate, allowed general unsecured creditors could expect a payout of less
than 3% of their allowed claims; no property or residual interests would remain following
liquidation; and equity security holders would expect to receive no return from the liquidation.
Further, the Debtor projects to remain insolvent until the completion of its payment plan in its
the Plan of Reorganization. The Debtor does not expect to make any member distributions
during the payment plan period. Thus, any purchaser of the Debtor’s equity secured interest
bears the possibility that its security interest will have no value until several years after the
Effective Date. While the Debtor proposes its Plan of Reorganization in good-faith and believes
that it can successfully reorganize, there is substantial risk in any business investment for equity-
security holders, especially for an insolvent company attempting to reorganize.
       Should parties other than the equity security holders desire to submit competing offers to
purchase the Debtor company, those offers shall be submitted to the Court by or before a
deadline to be established and noticed to all parties-in-interest to this case. The Court will then
hold a hearing to determine the terms, conditions, and bidding procedures of an auction to
purchase the Debtor company.




                                                24

Case 18-83207-CRJ11          Doc 131 Filed 03/28/19 Entered 03/28/19 10:06:32                 Desc
                              Main Document    Page 24 of 31
                                      ARTICLE 11
                               RETENTION OF JURISDICTION
        Notwithstanding the entry of the Confirmation Order or the occurrence of the Effective
Date, the Bankruptcy Court shall retain such jurisdiction over the Reorganization Case after the
Effective Date as is legally permissible, including, without limitation, jurisdiction to:

        11.1   Allow, disallow, determine, liquidate, classify or establish the priority or secured
or unsecured status of or estimate any Claim or Interest, including, without limitation, the
resolution of any request for payment of any Administrative Claim or Indenture Trustee
expenses and the resolution of any and all objections to the allowance or priority of Claims or
Interests;

        11.2   Grant or deny any and all applications for allowance of compensation or
reimbursement of expenses authorized pursuant to the Bankruptcy Code or the Plan, for periods
ending on or before the Effective Date;

        11.3   Resolve any motions pending on the Effective Date to assume, assign or reject
any executory contract or unexpired lease to which the Debtor is a party or with respect to which
the Debtor may be liable and to hear, determine and, if necessary, liquidate, any and all Claims
arising there from;

        11.4   Ensure that distributions to holders of Allowed Claims and Allowed Interests are
accomplished pursuant to the provisions of the Plan;

        11.5   Decide or resolve any and all applications, motions, adversary proceedings,
contested or litigated matters and any other matters or grant or deny any applications involving
the Debtor that may be pending on the Effective Date;

        11.6   Enter such Orders as may be necessary or appropriate to implement or
consummate the provisions of the Plan and all contracts, instruments, releases, and other
agreements or documents created in connection with the Plan or the Disclosure Statement;

        11.7   Resolve any and all controversies, suits or issues that may arise in connection
with the consummation, interpretation or enforcement of the Plan or any entity's obligations
incurred in connection with the Plan, including the provisions of Article 9 hereof;

        11.8   Modify the Plan before or after the Effective Date pursuant to Section 1127 of the
Bankruptcy Code, or to modify the Disclosure Statement or any contract, instrument, release, or


                                                25

Case 18-83207-CRJ11          Doc 131 Filed 03/28/19 Entered 03/28/19 10:06:32                Desc
                              Main Document    Page 25 of 31
other agreement or document created in connection with the Plan or the Disclosure Statement; or
remedy any defect or omission or reconcile any inconsistency in any Bankruptcy Court Order,
the Plan, the Disclosure Statement or any contract, instrument, release, or other agreement or
document created in connection with the Plan or the Disclosure Statement, in such manner as
may be necessary or appropriate to consummate the Plan, to the extent authorized by the
Bankruptcy Code;

         11.9   Issue injunctions, enter and implement other orders or take such other actions as
may be necessary or appropriate to restrain interference by any entity with consummation or
enforcement of the Plan;

         11.10 Enter and implement such orders as are necessary or appropriate if the
Confirmation Order is for any reason modified, stayed, reversed, revoked or vacated;

         11.11 Determine any other matters that may arise in connection with or relate to the
Plan, the Disclosure Statement, the Confirmation Order or any contract, instrument, release, or
other agreement or document created in connection with the Plan or the Disclosure Statement;
and

         11.12 Enter an order concluding the Reorganization Case.

         If the Bankruptcy Court abstains from exercising jurisdiction or is otherwise without
jurisdiction over any matter arising out of the Reorganization Case, including, without limitation,
the matters set forth in this Article, this Article shall have no effect upon and shall not control,
prohibit, or limit the exercise of jurisdiction by any other court having competent jurisdiction
with respect to such matter.

                                      ARTICLE 12
                               MISCELLANEOUS PROVISIONS
         12.1   Fractional Dollars. Any other provision of the Plan notwithstanding, no payments
of fractions of dollars will be made to any holder of an Allowed Claim. Whenever any payment
of a fraction of a dollar to any holder of an Allowed Claim would otherwise be called for, the
actual payment made will reflect a rounding of such fraction to the nearest whole dollar (up or
down).

         12.2   Modification of Plan. The Debtor reserves the right, in accordance with the
Bankruptcy Code, to amend or modify the Plan prior to the entry of the Confirmation Order.


                                               26

Case 18-83207-CRJ11            Doc 131 Filed 03/28/19 Entered 03/28/19 10:06:32              Desc
                                Main Document    Page 26 of 31
After the entry of the Confirmation Order, the Debtor may, upon order of the Bankruptcy Court,
amend or modify the Plan in accordance with Section 1127(b) of the Bankruptcy Code, or
remedy any defect or omission or reconcile any inconsistency in the Plan in such manner as may
be necessary to carry out the purpose and intent of the Plan.

        12.3    Withdrawal of Plan. The Debtor reserves the right, at any time prior to entry of
the Confirmation Order, to revoke or withdraw the Plan. If the Debtor revokes or withdraws the
Plan under this Section 12.3 or if the Effective Date does not occur, then the Plan shall be
deemed null and void. In that event, nothing contained in the Plan shall be deemed to constitute
a waiver or release of any Claims by or against the Debtor or any other person, or to prejudice in
any manner the rights of the Debtor or any other person in any further proceedings involving the
Debtor.

        12.4    Governing Law. Except to the extent the Bankruptcy Code or the Bankruptcy
Rules are applicable, the rights and obligations arising under the Plan shall be governed by, and
construed and enforced in accordance with the laws of the State of Alabama, without giving
effect to the principles of conflicts of law thereof.

        12.5    Time. In computing any period of time prescribed or allowed by this Plan, the day
of the act, event, or default from which the designated period of time begins to run shall not be
included. The last day of the period so computed shall be included, unless it is not a Business
Day or, when the act to be done is the filing of a paper in court, a day on which weather or other
conditions have made the clerk's office inaccessible, in which event the period runs until the end
of the next day which is not one of the aforementioned days. When the period of time prescribed
or allowed is less than eight days, intermediate days that are not Business Days shall be excluded
in the computation.

        12.6    Payment Dates. Whenever any payment to be made under the Plan is due on a day
other than a Business Day, such payment will instead be made, without interest, on the next
Business Day.

        12.7    Headings. The headings used in this Plan are inserted for convenience only and do
not constitute a portion of the Plan or in any manner affect the provisions of the Plan.

        12.8    Successors and Assigns. The rights, benefits and obligations of any entity named
or referred to in the Plan shall be binding on, and shall inure to the benefit of, any heir, executor,
administrator, successor or assign of such entity.


                                                 27

Case 18-83207-CRJ11           Doc 131 Filed 03/28/19 Entered 03/28/19 10:06:32                 Desc
                               Main Document    Page 27 of 31
       12.9    Severability of Plan Provisions. If prior to Confirmation any term or provision of
the Plan, which does not govern the treatment of Claims or Interests or the conditions of the
Effective Date, is held by the Bankruptcy Court to be invalid, void, or unenforceable, the
Bankruptcy Court shall have the power to alter and interpret such term or provision to make it
valid or enforceable to the maximum extent practicable, consistent with the original purpose of
the term or provision held to be invalid, void, or unenforceable, and such term or provision shall
then be applicable as altered or interpreted. Notwithstanding any such holding, alteration or
interpretation, the remainder of the terms and provisions of the Plan will remain in full force and
effect and will in no way be affected, impaired, or invalidated by such holding, alteration, or
interpretation. The Confirmation Order shall constitute a judicial determination and shall provide
that each term and provision of the Plan, as it may have been altered or interpreted in accordance
with the foregoing, is valid and enforceable pursuant to its terms.

       12.10 No Admissions. Notwithstanding anything herein to the contrary, nothing
contained in the Plan shall be deemed as an admission by the Debtor with respect to any matter
set forth herein, including, without limitation, liability on any Claim or the propriety of any
Claims classification.

       12.11 Notices. Notices to be provided under this Plan must be transmitted in writing to
the Debtor at both addresses that follow:

       Primary Providers of Alabama, Inc.
       c/o Their Attorneys
       SPARKMAN, SHEPARD & MORRIS, P.C.
       P.O. Box 19045
       Huntsville, AL 35804

               and

       Primary Providers of Alabama, Inc.
       1878 Jeff Road, Suite G
       Huntsville, AL 35806




                                                28

Case 18-83207-CRJ11          Doc 131 Filed 03/28/19 Entered 03/28/19 10:06:32               Desc
                              Main Document    Page 28 of 31
       Respectfully submitted this the 28th day of March, 2019.


                                            PRIMARY PROVIDERS OF ALABAMA, INC.


                                            /s/ Jason Allman
                                            Jason Allman, President


                                            /s/ Tazewell T. Shepard III
                                            Tazewell T. Shepard III
                                            Tazewell T. Shepard IV
                                            Attorneys for the Debtor

                                            SPARKMAN, SHEPARD & MORRIS, P.C.
                                            P. O. Box 19045
                                            Huntsville, AL 35804
                                            Tel: (256) 512-9924
                                            Fax: (256) 512-9837



                               CERTIFICATE OF SERVICE

       This is to certify that this the 28th day of March, 2019, I have this day served the
foregoing motion on all parties requesting notice, all parties listed on the Clerk’s Certified
Matrix and Richard Blythe, Office of the Bankruptcy Administrator, by electronic service
through the Court’s CM/ECF system and/or by placing a copy of same in the United States Mail,
postage pre-paid.


                                            /s/ Tazewell T. Shepard III
                                            OF COUNSEL




                                             29

Case 18-83207-CRJ11        Doc 131 Filed 03/28/19 Entered 03/28/19 10:06:32             Desc
                            Main Document    Page 29 of 31
                    IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA
                               NORTHERN DIVISION

In re: Primary Providers of Alabama, Inc.     )          Case No.: 18-83207-CRJ11
                                              )
        EIN: xx-xxx9960                       )
                                              )
               Debtor.                        )          CHAPTER 11
                                              )

                   BALLOT FOR ACCEPTING OR REJECTING PLAN

               Filed By                                                        .

        THE   PLAN REFERRED TO IN THIS BALLOT CAN BE CONFIRMED BY THE           COURT AND
THEREBY MADE BINDING ON YOU IF IT IS ACCEPTED BY THE HOLDERS OF               TWO-THIRDS IN
AMOUNT AND MORE THAT ONE- HALF IN NUMBER OF CLAIMS IN EACH CLASS AND THE
HOLDERS OF TWO-THIRDS IN AMOUNT OF EQUITY SECURITY INTERESTS IN EACH CLASS
VOTING ON THE PLAN. IN THE EVENT THE REQUISITE ACCEPTANCES ARE NOT OBTAINED,
THE   COURT MAY NEVERTHELESS CONFIRM THE PLAN IF THE COURT FINDS THAT THE PLAN
ACCORDS FAIR AND EQUITABLE TREATMENT TO THE CLASS OR CLASSES REJECTING IT AND
OTHERWISE SATISFIES THE REQUIREMENTS OF           § 1129(B)    OF THE   CODE. T O   HAVE YOUR
VOTE COUNT YOU MUST COMPLETE AND RETURN THIS BALLOT .




                           [If holder of scheduled or filed claim]

      The undersigned, as a creditor of the above-named debtor in the unpaid principal
amount of $              with filed proof of claim #____________.




                                 [If equity security holder]

        The undersigned, the holder of [state number]                  shares of [ describe
type]                                        stock of the above named debtor, represented by
Certificate(s) No.            [or held in my/our brokerage Account No.                at
[name of broker-dealer]                                          .




                                            30

Case 18-83207-CRJ11        Doc 131 Filed 03/28/19 Entered 03/28/19 10:06:32             Desc
                            Main Document    Page 30 of 31
                                   [Check One Box]



       Accepts the Plan of Reorganization

       Rejects the Plan of Reorganization




                                 Dated:

                                 Print or type name:

                                 Signed:

                                 [if appropriate] By:

                                 as:


      IN ORDER TO BE COUNTED, BALLOTS MUST BE SIGNED AND RETURNED
SO THAT THEY ARE RECEIVED BY THE U.S. BANKRUPTCY COURT NO LATER
THAN 4:30 P.M. CENTRAL STANDARD TIME ON THE DATE SET BY THE COURT
(THE "VOTING DEADLINE”), TO:

     Clerk’s Office
     U.S. Bankruptcy Court
     400 Well Street, NE # 222
     Decatur, AL 35601-1951




                                            31

Case 18-83207-CRJ11     Doc 131 Filed 03/28/19 Entered 03/28/19 10:06:32   Desc
                         Main Document    Page 31 of 31
